Case 0:20-cv-61466-WPD Document 1 Entered on FLSD Docket 07/20/2020 Page 1 of 4



                           IN THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO.: ________________

 ANNETTE WILLIAMS,

          Plaintiff,

 vs.

 SENTRY DATA SYSTEMS, INC.
 a Florida Profit Corporation,

          Defendant.
                                                /

                                  COMPLAINT FOR DAMAGES

          Plaintiff, ANNETTE WILLIAMS, sues Defendant, SENTRY DATA SYSTEMS, INC., and

 shows:

                                             Introduction

          1.      This is an action by ANNETTE WILLIAMS against her former employer for

 violating the Family Medical Leave Act (FMLA) by interfering with her rights to leave because she

 has a serious health condition. Plaintiff seeks damages and a reasonable attorney’s fee.

                                             Jurisdiction

          2.      This action arises under the Family and Medical Leave Act of 1993 (“FMLA”), 29

 U.S.C. §2601, et. seq. The Court has jurisdiction over the claims pursuant to 29 U.S.C. §§1331 and

 29 U.S.C. §2617.

          3.      Venue is proper in the Southern District of Florida, as the claims arose in Broward

 County, Florida.

                                                Parties

          4.      Plaintiff, ANNETTE WILLIAMS (hereinafter “Plaintiff” or “WILLIAMS”), was at

 all times material an employee of SENTRY DATA SYSTEMS, INC. (hereinafter, “SENTRY”).


                                                    1
Case 0:20-cv-61466-WPD Document 1 Entered on FLSD Docket 07/20/2020 Page 2 of 4



 WILLIAMS was an “eligible employee” as defined by 29 USC § 2611(2), in that she was employed

 for at least twelve months by the Defendant and worked at least 1250 hours during the 12-month

 period prior to her exercising her rights under the FMLA. In addition, Plaintiff was employed at a

 location where Defendant employed more than 50 employees within 75 miles of the worksite.

         5.      Defendant, SENTRY, is a Florida profit corporation with its principal place of

 business in Broward County, Florida and was an employer as defined by the FMLA.

                                          General Allegations

         6.      Plaintiff was employed by Defendant as a commercial pricing analyst from October

 2017 to January 2020.

         7.      At all relevant times, Plaintiff has suffered from diabetes, requiring recurring visits to

 primary care physicians and ophthalmologists.

         8.      At all relevant times, Plaintiff’s direct supervisor, Christopher Coppola, was aware of

 Plaintiff’s diabetes.

         9.      Under the FMLA, diabetes is expressly listed as a condition that may cause episodic

 incapacity. This, in turn, qualifies diabetes as a condition needing continuing treatment by a health

 care provider. This, in turn, qualifies diabetes as a serious health condition, which entitles Plaintiff to

 request time off under the FMLA.

         10.     On November 7, 2019, Plaintiff was scheduled for a doctor’s appointment. She

 requested the simple accommodation of working from home in order to more easily attend the

 appointment. Her request was denied, and Plaintiff was required to reschedule that doctor’s

 appointment. Plaintiff sent an email to the Human Resources Business Partner, Jessica Ayers,

 memorializing the denial of her request and officially complaining that she was being discriminated

 and retaliated against, yet nothing was done.

         11.     On December 19, 2019, Plaintiff sent Mr. Coppola a text message informing him that



                                                     2
Case 0:20-cv-61466-WPD Document 1 Entered on FLSD Docket 07/20/2020 Page 3 of 4



 she would be a little late to the office due to an eye doctor appointment. Plaintiff received no

 response from Mr. Coppola.

          12.   In retaliation for seeking to exercise her rights under the FMLA, Plaintiff was

 terminated on January 6, 2020. Due to the holiday season, Plaintiff’s termination occurred just a few

 business days after she informed her supervisor that she needed to be late due to the eye doctor

 appointment. This termination also occurred alarmingly close to her request for an accommodation

 to work from home in November of 2019 and subsequent official complaint of discrimination and

 retaliation.

          13.   SENTRY has retaliated against Plaintiff, interfered with Plaintiff’s FMLA rights, and

 discriminated against Plaintiff.

                    Count I: FMLA Interference & Retaliation by SENTRY

          14.   Plaintiff realleges, as if fully set forth in Count I, the allegations of Paragraphs 1 to 13

 above.

          15.   Among the substantive rights granted by the FMLA to eligible employees are the

 right to “12 workweeks of leave during any 12- month period . . . [b]ecause of a serious health

 condition that makes the employee unable to perform the functions of the position of such

 employee.” 29 U.S.C. § 2612(a)(1)(D).

          16.   WILLIAMS was entitled to leave under the FMLA pursuant to 29 U.S.C. §

 2612(a)(1)(D) because her diabetes qualifies as a serious health condition.

          17.   By denying WILLIAMS her requested leave to attend physician appointments,

 Defendant denied or otherwise interfered with her substantive rights under the FMLA, 29 U.S.C. §§

 2615(a)(1).

          18.   By terminating Plaintiff for exercising and/or attempting to exercise her rights under

 the FMLA, SENTRY retaliated against Plaintiff for engaging in activity protected by the FMLA, 29



                                                    3
Case 0:20-cv-61466-WPD Document 1 Entered on FLSD Docket 07/20/2020 Page 4 of 4



 U.S.C. §§ 2615(a)(1) & (2).

        WHEREFORE, Plaintiff prays that this Court will grant judgment:

                a.      finding Defendant’s actions toward WILLIAMS to be violative of her rights

        under the FMLA;

                b.      awarding WILLIAMS payment of all back wages and lost benefits found by

        the Court to be due under the FMLA;

                c.      awarding Plaintiff an additional equal amount as liquidated damages for

        Defendant’s willful violation of the FMLA;

                d.      awarding WILLIAMS front pay for future wages lost due to her unlawful

        termination;

                e.      granting such other and further relief as is just; and,

                f.      awarding Plaintiff her costs, including a reasonable attorney’s fee.

                                          JURY DEMAND

        Plaintiff demands trial by jury on all counts so triable.



 Dated: July 20, 2020
 Plantation, Florida
                                                         Respectfully submitted,

                                                         /s/Robert S. Norell
                                                         Robert S. Norell, Esq. (Fla. Bar No. 996777)
                                                         E-Mail: rob@floridawagelaw.com
                                                         James A. Peterson, Esq. (Fla Bar No. 645621)
                                                         E-Mail: james@floridawagelaw.com
                                                         ROBERT S. NORELL, P.A.
                                                         300 NW 70th Avenue
                                                         Suite 305
                                                         Plantation, FL 33317
                                                         Telephone: (954) 617-6017
                                                         Facsimile: (954) 617-6018
                                                         Counsel for Plaintiff WILLIAMS




                                                    4
